   Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK
______________________________________________________________________________




                              11-CV-0691 (LAK)


                         CHEVRON CORPORATION,
                                 PLAINTIFF,


                                      v.



                          STEVEN DONZIGER et al.,
                               DEFENDANTS.




______________________________________________________________________________


           DECLARATION OF DR. SANTIAGO VELÁZQUEZ COELLO


______________________________________________________________________________
    Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 2 of 25




              DECLARATION OF DR. SANTIAGO VELÁZQUEZ COELLO


        I, Santiago Velázquez Coello, declare under penalty of perjury under the laws of the United
States of America that the following is true and correct:


       I. PERSONAL BACKGROUND
       I was born in the city of Babahoyo, Province of Los Ríos, Republic of Ecuador, on January
21, 1943. I live in the city of Guayaquil, Ecuador.
        My professional career has been dedicated to the practice of procedural, civil, and
constitutional law. In addition to having held academic positions and been engaged in the private
practice of law, I have served as a judge in various courts in the country, including having served
as President of the Constitutional Court of Ecuador.
       I am an attorney authorized to practice in Ecuador and hold a Doctorate in Jurisprudence.
I have worked as an attorney or judge for the last 50 years.
        This declaration was written in Spanish and will be translated into English. This declaration
reflects my professional knowledge and experience.
       I attach my curriculum vitae to this document as Exhibit 1.


       II. DOCUMENTS REVIEWED TO WRITE THIS DECLARATION
        Chevron Corporation (“Chevron”) requested that I address some issues of the application
of Ecuadorian law to certain fund raising activities and agreements in connection with the matter
known as Chevron Corporation v. Steven Donziger, et al., Case No. CV-11-0690 (LAK), pending
before the United States District Court for the Southern District of New York. My responses are
based on my review and analysis of the documents listed below that were provided to me by
Chevron’s attorneys, my analysis of applicable law, my professional experience and knowledge of
Ecuadorian law.
       The documents provided by Chevron are the following:
       1. A copy of the complaint filed by 48 individuals before the President of the Court of
       Justice of Loja on May 7, 2003.
       2. A copy of the judgment rendered by the President of the Provincial Court of Sucumbios
       on February 14, 2011. Case No. 2003-0002.
       3. A copy of the clarification issued by the President of the Provincial Court of Justice of
       Sucumbios, March 4, 2011.
       4. A copy of the appellate decision issued by the Provincial Court of Justice of Sucumbíos,
       dated January 3, 2012. Case No. 2011-0106.


       [initials]



CERT. ULG VER: JD                                                                                  1
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 3 of 25
     Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 4 of 25




       I want to make clear that when I refer to the “Lago Agrio Plaintiffs” or the “Plaintiffs,” I
am referring to the 47 (formerly 48) individuals who are the plaintiffs in the Case No. 2003-002
that Maria Aguinda, et al. filed against Chevron in Ecuador.

        III. QUESTIONS AND RESPONSES
        In the documents that I reviewed, the Amazon Defense Front is attempting to sell the
money rights awarded in the Lago Agrio judgment. As one example,, the power of attorney and
fee arrangement with Mr. Donziger specifically states that, “the FDA hereby acknowledges,
confirms, and undertakes to support Mr. DONZIGER’s existing contractual INTEREST or,
alternatively, to the extent it is necessary or useful, hereby grants Mr. DONZIGER an INTEREST
in his own right equal to Mr. DONZIGER’s existing contractual INTEREST. Such INTEREST,
in any case, shall be understood to entitle Mr. DONZIGER to 6.3% of any FUNDS RECOVERED,
which are defined as any funds recovered in connection with the AGUINDA CASE or the
AGUINDA JUDGMENT, whether by court order or private out-of-court settlement, in Canada or
in any other country, including, without limitation, any FUNDS RECOVERED as
actual/environmental damages to the extent permitted by law; the FUNDS RECOVERED out of
the 10% AWARDED to the FDA; the FUNDS RECOVERED in post-judgment interest or any
other award of legal interest; or the FUNDS RECOVERED as part of any additional right for
professional fees or costs awarded by a court in Ecuador, Canada, the U.S., or any other country.”
Documents 11 through 14 above also evidence attempts by the FDA to sell interests in the Lago
Agrio Judgment in exchange for cash “investments.”


       If, according to Ecuadorian law, the FDA can sell or promise to sell financial interests
or rights resulting from the Lago Agrio Judgment?
        Answer:
        In general, the sale of financial rights derived from the referenced judgment that the FDA
is attempting is not possible under Ecuadorian law.
       1. The FDA cannot sell or promise to sell financial interests or rights connected to the
award for remediation that is part of the damages because any such sales are prohibited by both
the terms of the Lago Agrio Judgment as issued pursuant to Art. 43 of the Environmental
Management Act and by the provisions of the subsequently created judgment trust. Let me
explain:




[initials]




CERT. ULG VER: JD                                                                                3
     Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 5 of 25




        According to Art. 43 of the Environmental Management Act, compensation for redress of
damages has a specific objective and the FDA does not have ownership thereof; the beneficiary of
the award is the community in general. That article states as follows: "The persons or entities or
human groups linked by a common interest and affected directly by the harmful act or omission
may file with the court of competent jurisdiction actions for damages and for deterioration caused
to health or the environment, including biodiversity and its constituent elements.
        Without prejudice to any other legal actions that might be available, the judge shall order
the party responsible for the damage to pay compensation to the community directly affected and
to repair the harm and damage caused. The judge shall also order the responsible party to pay ten
percent (10%) of the value of the compensation to the plaintiff. (…)"
       Accordingly, the trial court judgment issued by the President of the Provincial Court of
Sucumbios provides, on page 179, as it must, that the compensation granted to the FDA is to be
used by the FDA, with the assistance and advice of specialized international institutions,
“exclusively” for the purposes specified in the judgment, i.e., the measures to remediate the
environmental harm set forth in section 13 of the ruling.
        In section 15, the trial court judgment provides that, for implementation of the
environmental remediation measures, a Commercial Trust be established whose beneficiary is to
be the FDA or the person or persons designated by it, taking into consideration that “‘those
affected’ by the environmental harm, are undetermined, but determinable, persons united by a
collective right, with the measures of reparation being the way to benefit them.” The judgment
also states that the judgment trust must contain the following provision: "The entire endowment
shall have as its purpose to cover the necessary costs for the contracting of the persons in charge
of carrying out the measures of reparation contemplated in part Thirteenth of the Findings, and the
legal and administrative expenses of the trust." (Emphasis added.)
        The trust referenced in the trial court judgment was established on March 1, 2012,
according to the Commercial Trust for the Administration of ADAT Monies (the “Trust”). It
names as the trustee FIDUCIARIA ECUADOR FIDUECUADOR S.A. ADMINISTRADORA DE
FONDOS Y FIDEICOMISOS. In keeping with the foregoing, Clause 14 of the Trust contains the
obligation of the beneficiary, FDA, not to assign those rights derived from the Trust.
        In fact, Clause 14 states as follows, “THE BENEFICIARY’S OBLIGATION NOT TO
ASSIGN ITS RIGHTS.- The BENEFICIARY of this TRUST is subject to a negative covenant
consisting of the commitment not to assign its rights as BENEFICIARY under any title. Since
it knows of the negative covenant imposed on the BENEFICIARY, the TRUSTEE will not record
any assignment made by the BENEFICIARY, with the sole exception of cases of assignment
arising from a court order in which the BENEFICIARY’s will is not involved.” (Emphasis added.)




[initials]




CERT. ULG VER: JD                                                                                4
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 6 of 25
      Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 7 of 25




       Mr. Donziger has not validated his degree to practice law in Ecuador under Art. 332 of the
Organic Code of the Judicial Branch, 2 therefore, a power of attorney for legal representation
cannot be granted in his favor to act in Ecuador.



                                                           [signature]
                                                           ___________________________
                                                           Dr. Santiago Velázquez Coello
                                                           September 27, 2018
                                                           Guayaquil, Ecuador




2
 “Art. 332. ATTORNEYS WHO HAVE GRADUATED ABROAD. Those who have obtained their degree abroad may practice
law in the country, provided they meet the requirements set forth in international treaties and agreements signed by Ecuador, they
obtain revalidation or recognition of their degree as prescribed by law, and in accordance with the principle of reciprocity.
Prior to joining the Bar, they shall complete the one-year internship described in this Code.”

“Art. 327. PARTICIPATION OF ATTORNEYS AS COUNSEL OF RECORD. In all legal proceedings, an attorney must appear
as counsel of record for the parties except in constitutional cases and in those that are heard by justices of the peace, without
prejudice to the right to appear pro se granted in the Code of Criminal Procedure. Those who are financially unable to retain the
services of an attorney will have the right to be represented by public defenders. (...)”

Art. 49. Only practicing attorneys may appear in court as counsel of record and attend meetings, hearings and other proceedings,
on behalf of the parties, when they cannot attend personally. (Federation of Lawyers Law).


CERT. ULG VER: JD                                                                                                               6
   Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 8 of 25




                          EXHIBIT 1




CERT. ULG VER: JD
       Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 9 of 25




                    DR. SANTIAGO VELÁZQUEZ COELLO
                     Office: Manuel Rendón Seminario 1003 A and Ilanes, Urdesa

                                        042-610660 - 2610778 - 0994888532
                                     sanvelcoe@santiagovelazquezabogados.com
                                               Guayaquil – Ecuador

Personal information:

Place and Date of Birth:        Babahoyo, January 21, 1943

Age:                            75


Marital status:                 Married

ID#:                            090081056-5

Education:
Bachelor’s degree in Modern Humanities – San José La Salle High School.
B.A. in Political and Social Sciences – University of Guayaquil.
- Attorney before the Tribunals and Courts of the Republic of Ecuador – University of Guayaquil.
- Doctor of Jurisprudence – University of Guayaquil.

Experience:
                  ADMINISTRATION OF CONSTITUTIONAL JUSTICE
- President of the Constitutional Court of Ecuador, 2006-2007.
- Member of the Constitutional Court of Ecuador, 2006.

         POSITIONS RELATED TO THE ADMINISTRATION OF JUSTICE
- Alternate Justice of the Supreme Court of Justice, 1990 – 1991 and 1998 – 1999 (highest ordinary justice
body at the time).
- Founding arbitrator of the Arbitration and Conciliation Center of the Chamber of Commerce of Guayaquil,
current arbitrator.
- Interim Judge of the Superior Court of Justice of Guayaquil – 1997 - 1998.
- Permanent Alternate Judge of the Superior Court of Justice of Guayaquil several times, from 1979 to 1990,
from 1992 to 1996, and from 2005 to 2006.
- Tenth Provincial Judge of Guayas, 1977 – 1978 (civil judge at the time).
- Recorder for Special Commercial Pledges of Guayaquil, 1970 – 1977.
- Substitute First Notary for the Canton of Guayaquil, 1970.
- Substitute Second Notary for the Canton of Quevedo, 1969.
- Public Defender for the Province of Los Rios, 1968.


CERT. ULG VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 10 of 25




- National Fourth Commissioner for Guayaquil, 1966 (Investigations judge for criminal matters and
violations at the time).
- Clerk at the Third Provincial Court of Guayas, 1963 – 1966.
- Clerk at the Second Landlord-Tenant Court of Guayaquil, 1963.

                                 OTHER PUBLIC POSITIONS
- Advisor to the Judiciary Committee of the National Congress, 1992-1993.
- Permanent Delegate of the National Institute of Fisheries to the Board of the Fishing School of Manta,
1979.
- Legal Advisor to the National Institute of Fisheries, 1978-1979.
- Secretary of the School of Medical Sciences of the University of Guayaquil, 1975.
- Secretary Attorney for the Medical Department of the Ecuadorian Institute of Social Security, 1973.
- Collection Attorney for the Municipality of Guayaquil, 1973 and 1977.
- Collection Attorney for Collection Office of Guayas., 1969.

ACADEMIC POSITIONS

- Professor of Constitutional Law I and II at Ecotec University.
- Visiting Professor of Constitutional Law, Master’s Program in Fundamental Rights and Constitutional
Law at the University of Guayaquil.
- Professor of Civil Jurisprudence and Practice in the Long-Distance Learning System of the Catholic
University of Santiago de Guayaquil.
- Professor of Civil Procedure at the University of Guayaquil School of Law, 1975-1977.
- Professor of Civil and Agricultural Law at the Vicente Rocafuerte Secular University, 1970 -1972.
- High School teacher in Ecuadorian History, Civics, Public Administration, Psychology, Economics,
Geography.

PRIVATE SECTOR PROFESSIONAL ACTIVITIES

- Legal Advisor to Solca in administrative law matters.
- Legal Advisor to the Civic Association of Guayaquil, 2007-2009.
- Member of the Board of the Civic Association of Guayaquil.
- First Member of the Editorial Board of El Administrativista [The Administrative Lawyer] law journal.
- Member of the National Committee of Creditors of Filanbanco S.A. (in liquidation).
- Outside Counsel for Banco Continental S.A., 1996-1998.
- Counsel of Record for Banco del Pichincha C.A., 1996-1998.
- Counsel of Record for Mastercard del Ecuador, 1988-1991.
- Counsel of Record for Banco de la Producción S.A., 1977-1987.
- Chief Executive Officer of the Construction Chamber of Guayaquil, 1977-1979.
- Advisor and attorney for several companies in the city of Guayaquil.
- Founding member of Velázquez & Velázquez law firm from 1968 to June 2012.
- Founding member of Santiago Velázquez Abogados Law Firm since July 2012.




CERT. ULG VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 11 of 25




                                          MEMBERSHIPS

- Member of the Scientific Committee appointed at the IV Congress of Galician Law and the I
  International Congress of Procedural Law. La Coruña, Spain.
- Member of the Inter-American Bar Association.
- President of the Ibero-American Association of Public and Administrative Law Professionals, Jesús
  González Pérez Chapter – Ecuador.
- Member of the Ibero-American Association of Public and Administrative Law, Jesús González Pérez
  Chapter – Ecuador.
- Member of Guayas Bar Association.
- Member of the Ibero-American Institute of Aeronautics, Space and Commercial Aviation Law.

                    PARTICIPATION IN INTERNATIONAL EVENTS

- I International Workshop on International Property, Ecuador 2007.
- IV Ibero-American Congress on Administrative and Public Law, Towards a New Era in Public
Contracting, Ecuador 2007.
- I Ibero-American Workshop on Constitutional Law, Ecuador 2006.
- Symposium of Presiding Judges of Tribunals, Courts and Constitutional Courts on the XV anniversary
of the New Colombian Constitution. Lectured on “The Enforcement of Social Rights: The Ecuadorian
Case,” Colombia 2006.
- International Seminar on “Administrative Justice in the Andean Region.” Franco-Andean House,
Constitutional Court, Supreme Court of Justice, Embassy of France and Projusticia, Ecuador 2006.
- XIII Symposium of Presiding Judges and Justices of the Constitutional Courts of Latin America, Spain
and Portugal. Lectured on “Current Trends in Constitutional Oversight,” Mexico 2006.
- V Ibero-American Conference on Constitutional Justice. Lectured on “The Constitutional Judge,”
Chile 2006.

                                     PUBLISHED ARTICLES

- “Democracia y Tribunales Constitucionales” [Democracy and Constitutional Tribunals]. La Ciencia
  del Derecho Procesal Constitucional [Science of Constitutional Procedural Law] Encyclopedia, edited
  in honor of Professor Héctor Fix – Zamudio, published by UNAM, Mexico 2008.
- “El Control Constitucional en la Actualidad” [Current Constitutional Oversight]. Temas
  Constitucionales [Constitutional Topics] Journal, 1st Trimester 2007.
- “Fundamentos Nacionales e Internacionales: La Exigencia de los Derechos Sociales” [International
  and National Grounds: The Enforcement of Social Rights]. Temas Constitucionales [Constitutional
  Topics] Journal, 3rd Trimester 2006.
- “El Tribunal Constitucional ha llegado al ideal de poseer carácter jurisdiccional y no político” [The
  Constitutional Tribunal Has Reached the Ideal Goal of Being Judicial and Not Political] Temas
  Constitucionales [Constitutional Topics] Journal, 3rd Trimester 2006.


                            AWARDS AND HONORS RECEIVED

- University of Guayaquil, School of Law and Social Sciences confers an award in recognition of 50
years as a "Lawyer of the Courts and Tribunals of Justice of the Republic of Ecuador and for his enduring
dedication to the practice of law," 2018


CERT. ULG VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 12 of 25




- Guayas Bar Association, award for "50 Years in the Practice of Law," 2018.
- Ibero-American Association of Public and Administrative Law Professionals, Jesús González Pérez
Chapter - Ecuador, as the MOST DISTINGUISHED JURIST IN 2015.
- Guayas Bar Association, for Contributions to the Community, 2014.
- Guayas Bar Association, for 40 years of professional practice, 2008.
- Constitutional Court of Chile, for contributions to the topic of "The Constitutional Judge," 2006.




CERT. ULG VER: JD
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 13 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 14 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 15 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 16 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 17 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 18 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 19 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 20 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 21 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 22 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 23 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 24 of 25
Case 1:11-cv-00691-LAK-RWL Document 2094 Filed 10/02/18 Page 25 of 25
